DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
2.	Applicant filed the Request for Continued Examination on 05/16/2022. Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are pending. Claims 1-2, 8, 11, and 15 are amended. Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Claim Objections
3.	Claims 2 and 12 are objected to because of the following informalities:
Claim 2 recites “… wherein the stored credential data inference element…” instead of “… wherein the store credential data interface element…”
	Claim 12 recites “… wherein the store credential data inference element…” instead of “… wherein the store credential data interface element…”
Appropriate corrections are required.
Rejections under 35 U.S.C. § 102
4.	Applicant is of the opinion that prior art reference Van Os et al. does not disclose amended claim 1 limitations “in response to determining that the user data includes electronic credential data, updating the user interface by including a store credential data interface element in the displayed user interface”.
	The Examiner respectfully disagrees, Van Os et al. discloses cited limitations in Fig.17B, item 1746, and paragraphs 559-561 that describe the user activates additional data and the display shows the payment credentials of the transaction account and in Figs.17D-17E, item 1776B and paragraphs 566-567 that describe the electronic device receives another device displayed representation which may use transaction account associated with this device.
Claim Interpretation
Optional Language
5.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
6.	Claim 11 recites “in response to determining that the user data …” and “in response to receiving the user input…”
The underlined limitations represent optional language and are not given patentable weight.
Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of antecedent basis
9. 	Claims 4 and 14 recite the limitation “the electronic credential”. There is insufficient antecedent basis for this limitation in the claims.
Claims 9 and 19 recite the limitation “the application”. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20180082282A1 to Van Os et al.
13.	As per claims 1 and 11: 
VAN OS et al. discloses the following limitations: 
at least one processor [0093]
a user interface display (Fig.2, item 112)
at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising [0088]
displaying, in the user interface display of the computing system, user data (Fig.17A, items 1744, 1746A, [0559])
determining that the user data includes electronic credential data (Fig.17A, item 1742A, [0557])
in response to determining that the user data includes electronic credential data, updating the user interface by including a store credential data interface element in the displayed user interface (Fig.17B, item 1746; Figs.17D-17E, item 1776B; [0559]-[0561], [0566]-[0567])
receiving a user input on the store credential data interface element [0577]
in response to receiving the user input on the store credential data interface element [0578]
accessing the electronic credential data from the user interface [0579]
storing the electronic credential data from the user interface in a digital wallet (Fig.7K, item 728B; [0310])
14.	As per claims 2 and 12: 
VAN OS et al. discloses the following limitations: 
wherein the stored credential data inference element is an interactive object [0227]
15.	As per claims 4 and 14: 
VAN OS et al. discloses the following limitations:
wherein the electronic credential comprises a credit card or debit card [0240] 
16.	As per claims 5 and 15: 
VAN OS et al. discloses the following limitations:
wherein the electronic credential data comprises a tokenization of the credit card or the debit card [0404]
17.	As per claims 6 and 16: 
VAN OS et al. discloses the following limitations:
wherein the electronic credential comprises at least one of a pass or a ticket [0262]  
18.	As per claims 8 and 18: 
VAN OS et al. discloses the following limitations:
wherein the electronic credential data is accessed by receiving the data via an application programming interface at the computing system [0286] 
19.	As per claims 9 and 19: 
VAN OS et al. discloses the following limitations:
wherein the application comprises a web browser application [0086] 
20.	As per claims 10 and 20: 
VAN OS et al. discloses the following limitations:
wherein the application comprises a mobile banking application [0286] 

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692